 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN CURLEY,                                     No. 2:17-cv-0105 WBS AC P
12                       Plaintiff,
13           v.                                         ORDER
14    RAJA DUTTA,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed February 14, 2020, this case was referred to the Post-Screening

19   ADR Project for an early settlement conference and plaintiff was directed to notify the court

20   whether he wanted to participate in the settlement conference in person or by video conference, if

21   available. ECF No. 27. Plaintiff has now returned the required notice, but instead of checking

22   one option or the other, he has checked both. ECF No. 30. Plaintiff will be given one more

23   chance to notify the court how he would like to attend in the settlement conference. He must

24   select either (1) in person or (2) by video, not both. If plaintiff returns the form and once again

25   checks both choices, the court will order him to appear at the settlement conference in person.

26          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the service of this

27   order, plaintiff must complete and return the attached notice telling the court how he wants to

28   appear at the settlement conference. If plaintiff does not return the completed notice, or if he
                                                        1
 1   once again selects both options, the court will issue a writ for plaintiff to appear in person.
 2          IT IS SO ORDERED.
 3   DATED: March 3, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN CURLEY,                                     No. 2:17-cv-0105 WBS AC P
12                       Plaintiff,
13           v.                                         NOTICE RE: PLAINTIFF’S APPEARANCE
                                                        AT SETTLEMENT CONFERENCE (POST-
14    RAJA DUTTA,                                       SCREENING ADR PROJECT)
15                       Defendant.
16

17          As required by court order, the plaintiff notifies the court of the following election:

18

19   _____ Plaintiff would like to participate in the settlement conference in person.

20          OR

21   _____ Plaintiff would like to participate in the settlement conference by video conference, if

22          available.

23

24   DATED:
25                                                         ________________________________
                                                           Plaintiff
26

27

28
                                                       1
